t. defendant from a judgment of the Supreme Court, Richmond County, rendered June 6, 1977, convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. In the absence of a factual showing that the *776Grand Jury which indicted defendant was illegally selected, the trial court properly denied a pretrial hearing on this question (see CPL 210.45, subd 5, par [b]; People v Siciliano, 52 AD2d 408). Mollen, P. J., Martuscello, Rabin and Gulotta, JJ., concur.